PER CURIAM.
S.G. (“Mother”) timely appeals the Orders rendered by the trial court placing her two children in separate permanent guardianships and terminating protective supervision. Mother raises several issues. In response, the Department of Children and Families and the Guardian ad Litem submitted respective Concessions of Error, conceding several errors that require reversal. Both the Department and the Guardian ad Litem request that this court remand this case for further proceedings to protect Mother’s due process rights and determine the best interests of the children given the current circumstances. Based on the Concessions of Error and our review of the record, we reverse the Orders under review and remand this case for further proceedings.
REVERSED and REMANDED.
SAWAYA, EVANDER and BERGER, JJ., concur.